     Case 2:19-cr-00597-JS Document 9 Filed 12/26/19 Page 1 of 4 PageID #: 20


                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York

MEF                                                271 Cadman Plaza East
F. #2019R01255                                     Brooklyn, New York 11201



                                                   December 26, 2019


By Email and ECF
Robert Previto, Esq.
33 Walt Whitman Rd.
Huntington Station, NY 11746
Email: rprevito@hotmail.com

              Re:      United States v. Robert Kleehammer
                       Criminal Docket No. 19-597(JS)

Dear Mr. Previto:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure. The government also requests reciprocal
discovery from the defendant.

I.     The Government’s Discovery

       A.     Statements of the Defendant

              Please find enclosed:

                    • A redacted report regarding the statement given by the defendant to law
                      enforcement at his home on September 17, 2019, Bates-numbered
                      KLEEHAMMER000027-KLEEHAMMER000028;

                    • A redacted copy of a Miranda warning form, signed by the defendant,
                      from September 17, 2019, Bates-numbered KLEEHAMMER000029;
                      and

                    • A written, signed copy of the defendant’s September 17, 2019
                      statement, Bates-numbered KLEEHAMMER000030.

       B.     The Defendant’s Criminal History

              The government is not aware of any criminal history for the defendant.
    Case 2:19-cr-00597-JS Document 9 Filed 12/26/19 Page 2 of 4 PageID #: 21




       C.     Documents and Tangible Objects

               On September 17, 2019, law enforcement executed a search warrant at the
defendant’s residence. A copy of the affidavit submitted in support of that search warrant is
attached, and Bates-numbered KLEEHAMMER000001-KLEEHAMMER000026. In
accordance with the warrant, the following property was seized: one black notebook containing
passwords; one black LG cell phone labeled “516-864-9800”; one black Western Digital hard
drive S/N WXJ1A76L440V; one Gateway computer S/N DTGDDAA012311040239200; one
Chromebook FCCID# MSQ7265NG; one black cell phone; one PNY Thumb drive; one Apple
laptop S/N C02X52FHTHD3; one IBM Thinkpad S/N 99-MFW12; one black hard drive labeled
“died”; one hard drive labeled “MOSCATO”; one Toshiba hard drive labeled “TANIS”; 5
memory cards; one black Motorola cell phone; one SanDisk memory card 7 reader; one white
Apple hard drive; one Apple laptop S/N C1MJN0NGDV31; and various storage media.

               You may examine the physical evidence discoverable under Rule 16,
including the aforementioned devices and original documents, by calling me to arrange a
mutually convenient time.

       D.     Reports of Examinations and Tests

                The government will provide you with copies of reports of examinations or
tests in this case as they become available.

       E.     Expert Witnesses

                The government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R.
Evid. 702, 703 and 705 and notify you in a timely fashion of any expert that the government
intends to call at trial and provide you with a summary of the expert’s opinion.

               At present, the government anticipates calling an expert at trial to testify
regarding a forensic review of the aforementioned devices, including but not limited to the white
Apple hard drive, which revealed numerous images and videos containing child pornography.

              The identity, qualifications, and bases for the conclusions of each expert will
be provided to you when they become available.

       F.     Brady Material

             The government is not aware of any exculpatory material regarding the
defendant. The government understands and will comply with its continuing obligation to
produce exculpatory material as defined by Brady v. Maryland, 373 U.S. 83 (1963), and its
progeny.

               Before trial, the government will furnish materials discoverable pursuant to
Title 18, United States Code, Section 3500, as well as impeachment materials. See Giglio v.
United States, 405 U.S. 150 (1972).

                                                2
      Case 2:19-cr-00597-JS Document 9 Filed 12/26/19 Page 3 of 4 PageID #: 22




        G.    Other Crimes, Wrongs or Acts

                  The government will provide the defendant with reasonable notice in advance
of trial if it intends to offer any material under Fed. R. Evid. 404(b).

II.     The Defendant’s Required Disclosures

                The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that the defendant allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes,
tangible objects, or copies or portions thereof, that are in the defendant’s possession, custody
or control, and that the defendant intends to introduce as evidence or otherwise rely on at
trial, and (2) any results or reports of physical or mental examinations and of scientific tests
or experiments made in connection with this case, or copies thereof, that are in the
defendant’s possession, custody or control, and that the defendant intends to introduce as
evidence or otherwise rely upon at trial, or that were prepared by a witness whom the
defendant intends to call at trial.

              The government also requests that the defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order
to avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of
trial.

               The government also requests that the defendant disclose a written summary
of testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and
705 of the Federal Rules of Evidence. The summary should describe the opinions of the
witnesses, the bases and reasons for the opinions, and the qualification of the witnesses.

               Pursuant to Fed. R. Crim. P. 12.3, the government hereby demands written
notice of the defendant’s intention, if any, to claim a defense of actual or believed exercise of
public authority, and also demands the names and addresses of the witnesses upon whom the
defendant intends to rely in establishing the defense identified in any such notice.

IV.     Future Discussions

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.

               Please be advised that, pursuant to the policy of the Office concerning plea
offers and negotiations, no plea offer is effective unless and until made in writing and signed
by authorized representatives of the Office. In particular, any discussion regarding the
pretrial disposition of a matter that is not reduced to writing and signed by authorized



                                                3
      Case 2:19-cr-00597-JS Document 9 Filed 12/26/19 Page 4 of 4 PageID #: 23




representatives of the Office cannot and does not constitute a “formal offer” or a “plea offer,”
as those terms are used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye,
132 S. Ct. 1399 (2012).

                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:     /s/ Megan E. Farrell
                                                   Megan E. Farrell
                                                   Assistant U.S. Attorney
                                                   (631) 715-6448

Enclosures

cc:     Clerk of the Court (JS) (by ECF) (without enclosures)




                                               4
